         Case 1:18-cv-02921-JMF Document 466 Filed 11/02/18 Page 1 of 1



November 2, 2018

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ request for courtroom technology in State of New York, et al. v. U.S.
               Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman,

Plaintiffs in New York v. Department of Commerce write to make courtroom setup requests to
accommodate Plaintiffs’ trial technology needs.

Plaintiffs are requesting permission to enter Courtroom 110 to set up a small technology table in
the first row of the court gallery for John Jay, plaintiffs’ trial technology consultant. Plaintiffs
also request permission to set up an extra computer monitor, connecting cables, and HDMI
switching equipment that will be placed at the extra table.

If the court were to grant permission, Mr. Jay would be available to set this up this afternoon,
and will bring all of the equipment referenced above.


                                      Respectfully submitted,

                                      AMERICAN CIVIL LIBERTIES UNION
                                      By: /s/ Dale Ho

                                      American Civil Liberties Union Foundation
                                      125 Broad St.
                                      New York, NY 10004
                                      (212) 549-2693
                                      dho@aclu.org
